ORDER
PER CURIAM.
Appellant Harry W. Miller (“Miller”) appeals from St. Charles County Circuit Court’s Order and Judgment denying his Motion to Dismiss and finding him guilty of violating a City of O’Fallon’s ordinance imposing residency restrictions on sex offenders. Miller raises three points on appeal challenging O’Fallon’s sex offender residency restrictions, MCO § 215.485. In Point I, he alleges that the trial court erred in finding him guilty because the 2010 Ordinance did not apply to him in that it was not passed until after his 2008 conviction and after he began to live at his residence, therefore it was impermissibly retrospective as applied to him. In Points II and III, Miller alleges that the trial court erred in denying his motion to dismiss because the ordinance is (II) void in that it conflicts with and is superseded by state statute, and (III) void in that it conflicts with and is superseded by Article I, § 10 of the Missouri Constitution.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).